Title: The American Commissioners: Receipt for Money from the French Treasury, 17 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: 


At Paris, this 17th Day of January, 1777.
We the underwritten, Ministers plenipotentiary from the Congress of the United States of America, do hereby acknowledge, that we have received of Mons. Micaut d’Harvelay, Garde du Tresor Royal, the Sum of Five Hundred Thousand Livres, Money of France. Witness our Hands,
B FranklinSilas DeaneArthur Lee
